Exhibit 10.3

 

October 14, 2005

 

Mr. John Hupalo

Executive Vice President - Capital Markets

 

John,

 

This letter will constitute an amendment to your employment offer letter of
February 24, 2003 and is being offered as additional consideration for your
execution of The First Marblehead Invention, Non-Disclosure, Non-Competition and
Non-Solicitation Agreement (the “Agreement”).

 

In the event that you are terminated by the company for any reason other than
cause, First Marblehead will provide you with severance which includes salary
and benefits (per the terms of the benefit plans) for one year.  Cause shall
mean (I) the substantial failure to perform your duties to FMC which failure is
not cured within 30 days of receipt of notice from FMC describing in reasonable
detail such failure, (II) a breach of your fiduciary duties to FMC or (III) the
conviction of a crime that constitutes a felony.

 

Please note that this amendment does not constitute an employment contract or a
contract for a specific term of employment and that the employment relationship
is at will.  Please acknowledge this notice by signing one copy and returning it
to me.

 

Sincerely,

 

 

 

/s/ Robin Camara

 

 

Robin Camara

 

Sr. Vice President – Human Resources

 

 

 

 

 

  /s/ John Hupalo

 

11/7/05

 

John Hupalo

Date Signed

 

Executive Vice President - Capital Markets

 

 

 

cc:  H. R. file

 

1

--------------------------------------------------------------------------------